Citation Nr: 0820217	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO).  In the rating decision, the RO granted service 
connection for left knee degenerative joint disease and 
assigned a 10 percent evaluation, effective February 24, 
2003.

During the pendency of this appeal, in April 2005, the RO 
increased the ten percent rating for left knee degenerative 
joint disease to 30 percent, effective February 24, 2003.  
Since a rating in excess of 30 percent is possible for the 
foregoing disability, the issue remains on appeal before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The service-connected left knee degenerative joint disease is 
manifested by weakness, stiffness, pain, flexion limited to 
no more than 110 degrees and extension to zero degrees.  No 
evidence of swelling, heat, redness, lack of endurance, 
fatigability, locking or dislocation is present.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the service-connected left knee degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.44, 4.45, 4.58, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 and 5256-5263 
(2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in August 2003, the RO granted service 
connection for left knee degenerative joint disease and 
evaluated it as 10 percent disabling.  The veteran appealed 
that determination.  Because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis

The veteran asserts that the current rating for his left knee 
degenerative joint disease does not accurately reflect its 
severity.  The veteran requests a 40 percent evaluation 
because he now wears a brace. 

By way of history, the veteran injured his knee playing 
football while in service and thereafter underwent 
arthroscopic surgery.  The veteran then had an anterior 
cruciate ligament (ACL) repair in 1992 and another 
arthroscopic surgery in 2002.  The veteran has since 
experienced pain from squatting and kneeling and has been 
unable to run.  He reported taking a break from work due to 
pain from the squatting and kneeling. 

On VA examination in June 2003 the veteran reported that any 
repetitive motion leads to pain and flare-ups.  On rocking 
the knee he had marked crepitus and pain over the medial 
joint space.  His range of motion was 130 degrees on flexion 
and extension to zero degrees.  The examiner reported the 
veteran's DeLuca test as positive, see generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examiner noted moderate 
degenerative changes involving the lateral and patellofemoral 
joint space compartments. 

Medical records from March 2003 show that the veteran did not 
have any fractures, dislocations or bony lesions.  May 2003 
medical records show that surgical defects were present in 
the distal femur and proximal tibia.  

Medical records from 2005 show that the possibility of 
wearing a brace was discussed with the veteran.  The veteran 
was also receiving Synvisc injections.  The examiner found 
the following: no malalignment, although discomfort was 
present along the lateral line, no medial tenderness, 
negative Lachman, no varus or valgus instability, full 
flexion and full extension. 

A letter dated in February 2006, from Dr. P.M. states that 
the veteran has osteoarthritis in his left knee and 
recommended a lateral compartment unloader brace.  However, 
medical records from July 2006 report that the veteran does 
not currently wear his brace.

In a March 2006 VA examination, the veteran reported 
increased pain and stiffness, swelling and limited range of 
motion.  The veteran denied any acute swelling, redness, 
heat, weakness, instability or joints giving way.  He stated 
that his condition does not cause incapacitation.  
Examination of the left knee revealed crepitus.  His gait and 
posture were within normal limits.  Range of motion of the 
left knee showed flexion to 110 degrees and full extension.  
The examiner noted pain on repeated use but joint function 
was not additionally limited by fatigue, weakness, lack of 
endurance and incoordination on repetitive use.  The examiner 
noted no change in the diagnosis.

In October 2007, the veteran received an examination for his 
left knee.  The examiner noted the veteran's scar was about 4 
cm by 0.2 cm with hypo-pigmentation of less than 6 square 
inches.  The examiner also noted a scar located on the left 
upper knee which measures 1 cm by 0.2 cm with hypo-
pigmentation of less than 6 square inches.  Neither scar had 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hyper-pigmentation or abnormal texture.  The 
examiner noted that the veteran's gait was normal but that he 
had a limp secondary to his recent right foot surgery.  The 
examiner noted that there was no change in the diagnosis and 
that the veteran experienced chronic pain and significant 
effects on his daily living.  Range of motion on the left 
showed flexion to 120 degrees with extension to 0 degrees.  
The joint was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  Anterior and posterior cruciate ligaments, 
medial and lateral collateral ligaments, and medial and 
lateral meniscus tests all were within normal limits.  The 
diagnosis was left knee degenerative joint disease with 
chronic left knee pain and a scar due to surgery.  The effect 
of the condition on the veteran's daily activity was 
significant.

VA treatment reports dated in 2008 primarily show treatment 
for foot pain, not the veteran's service-connected left knee 
disability.

The veteran is rated under Diagnostic Code 5262 for 
impairment of tibia and fibula.  A 30 percent rating under 
this code requires malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent rating under 
this code requires nonunion of tibia and fibula with loose 
motion, requiring use of a brace.  See 38 C.F.R. § 4.71a.  
While the veteran has been advised to wear a knee brace, 
there is no treatment or examination record that shows 
nonunion of tibia or fibula or loose motion of those bones.  
Consequently, the requirements for the next higher, 40 
percent, rating under Code 5262 are not met.

The Board has also considered whether the veteran's 
disability can be rated more favorably under an alternative 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  Diagnostic Code 5010 rates arthritis due to 
trauma as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  This rating code need not be considered, as it does 
not allow a rating in excess of 20 percent.  Diagnostic Codes 
5256 through 5263 address disabilities of the knee and leg.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  Of these, 
Diagnostic Codes 5257 (impairment of the knee) 5258 
(dislocated semilunar cartilage); 5259 (symptomatic removal 
of semilunar cartilage); 5260 (limitation of flexion) and 
5263 (genu recurvatum) need not be considered, as they do not 
allow a rating in excess of 30 percent.  In addition, 
Diagnostic Code 5256 (ankylosis of the knee) is not 
applicable because no evidence of ankylosis was present in 
the veteran's medical records.  

Diagnostic Code 5261 rates limitation of extension of the 
leg.  Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The veteran's records show that he had full extension 
in his knee and therefore is not eligible for a rating under 
Diagnostic Code 5261.

The Board acknowledges that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board has considered 
whether a higher rating may be assigned on this basis by 
reviewing the veteran's VA examination reports.  The March 
2006 examination shows that the veteran's joint function was 
not limited by fatigue, weakness, lack of endurance and 
incoordination on repetitive use.  In spite of the veteran's 
subjective complaints, no additional compensation is 
warranted.  The veteran's functional loss due to pain is 
adequately compensated in the currently assigned 30 percent 
rating.  The evidence does not show that the veteran's 
objective pathology along with his subjective complaints met 
the criteria for a higher rating.  See generally, Johnson v. 
Brown, 9 Vet. App. 7 (1996); 38 C.F.R. Part 4, Diagnostic 
Code 5262.  

With regard to the veteran's scars of the left knee, the 
Board finds that a separate compensable rating for his scars 
is not warranted.  The veteran's scars were without 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hyper-
pigmentation, or abnormal texture.  38 C.F.R. § 4.118, 
Diagnostic 7801-7805 (2007).

In summary, since service connection has been in effect, the 
veteran's left knee degenerative joint disease warrants no 
more than a 30 percent rating.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation and the veteran's claim is denied.

III.  Extra-schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the assigned ratings.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the currently assigned rating.  The Board 
notes that at a hearing before the undersigned, the veteran 
stated that he lost his job due to his left knee degenerative 
joint disease.  However, a review of the medical records 
shows that in November 2006, the veteran's foot was crushed 
at work and he has had three surgeries since then to 
reconstruct it.  Any occupational impairment due to the 
service-connected left knee disability is adequately 
compensated in the currently assigned 30 percent rating.  
Therefore, the Board has concluded that referral of this case 
of extra-schedular consideration is not in order.




IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has not been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2003, prior to the 
initial adjudication of the claim.  The letter did not notify 
the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.  
However, as the veteran was granted service connection for 
his claim, the Board finds that this lack of complete notice 
was harmless error.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

For initial rating claims, where, as here, service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
it is noted that Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claims for service connection.  22 Vet. App. 37 
(2007).  

As an aside, to the extent that the April 2003 notice is 
defective, if any, the Board notes that VCAA notice with 
regard to the increased rating claim was issued in February 
2006, wherein the veteran was told that to establish an 
increased evaluation he must show that the service-connected 
disability had increased in severity.  Additionally, any 
timing deficiency was cured by the issuance of supplemental 
statements of the cases in November 2006 and in February 
2008.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
August 2003 decision, the Board determines that the veteran 
is not prejudiced.  Again, the veteran's claim was 
readjudicated in November 2006 and in February 2008.  
Additionally, the veteran has had ample meaningful 
opportunity to participate effectively in the processing of 
his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service treatment records and VA 
treatment records.  VA also provided the veteran with several 
VA examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for left knee degenerative joint disease is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


